17 F.3d 1434NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Nathaniel ISAAC, Petitioner-Appellant,v.Kenneth TAYLOR, Warden, Eastern Correctional Institution;Attorney General of the State of Maryland,Respondents-Appellees.
No. 93-6810.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 25, 1994.Decided March 2, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-92-2632-JFM)
Nathaniel Isaac, appellant pro se.
John Joseph Curran, Atty. Gen., George Albert Eichhorn, III, Asst. Atty. Gen., Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before NIEMEYER and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition and denying his Fed.R.Civ.P. 59(e) motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Isaac v. Taylor, No. CA-92-2632-JFM (D. Md. July 15 and 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED